Exhibit 10.3

DIRECTOR DESIGNATION AGREEMENT

THIS DIRECTOR DESIGNATION AGREEMENT (this “Agreement”) is made and entered into
as of October 16, 2008, by and among TRI-S SECURITY CORPORATION, a Georgia
corporation (the “Company”), and Select Contrarian Value Partners, L.P. (“Select
Contrarian”).

RECITALS

WHEREAS, the Company desires to enter into this Agreement to induce Select
Contrarian to tender that certain 10% Callable, Convertible Promissory Note
dated October 14, 2005, in the original principal amount of $1,500,000, payable
by the Company to Select Contrarian (“Select Contrarian’s Existing Note”), in
connection with the exchange offer contemplated by that certain tender offer
statement on Schedule TO under the Securities Exchange Act of 1934, as amended
(the “Exchange Act”), initially filed by the Company with the Securities and
Exchange Commission (the “SEC”) on August 20, 2008 (File No. 005-81576) (as may
be amended from time to time, together with each exhibit and other item related
thereto, the “Tender Offer Documents”); and

WHEREAS, each party hereto is entering into this Agreement to provide for
certain matters with respect to the board of directors of the Company (the
“Board of Directors”), including, without limitation, the number of directors of
the Company (each, a “Director” and, collectively, the “Directors”), the
composition of committees, and the designation and election of certain natural
persons as directors, their term of office and manner of selection and removal,
and the relationship among such directors, the Company and Select Contrarian;

AGREEMENT

NOW, THEREFORE, in and as consideration of and for the provisions hereof, and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, each party here, intending to be legally bound, hereby
agrees as follows:

1. Definitions. Each capitalized term used and not otherwise defined herein
shall have the meaning(s) assigned to such term in the Tender Offer Documents,
which are incorporated herein by reference.

2. Board Designees. Select Contrarian shall be entitled to designate two
(2) natural persons to be elected as Directors (each, a “Designee” and,
together, the “Designees”); provided, however, that each Designee must
(i) qualify as an “independent director” (as defined in the rules of the
exchange applicable to the Company); (ii) agree in writing to resign from the
Board of Directors effective as of the termination of this Agreement; and
(iii) as a condition of, and in connection with, such Designee’s election to the
Board of Directors, deliver to the Company a written notice pursuant to which
such Designee resigns from the Board of Directors effective as of the
termination of this Agreement. The Company shall in good faith use commercially
reasonable efforts to adequately inform the Board of Directors (and cooperate
with the other party hereto) in connection with the determination by the Board
of Directors of the independence and acceptability of each Designee.

3. Number of Directors. Upon the effectiveness of this Agreement and until its
termination (the “Term”), the total authorized number of Directors shall be
fixed at four (4) unless and until changed in any manner provided herein. No
later than two (2) weeks after Select Contrarian delivers the Designee Notice
(as defined below) to the Company, and subject to the occurrence of the Exchange
Date and the satisfaction of the requirements of Section 2(i) –(iii), the total
authorized number of Directors shall be fixed at six (6) unless and until
changed in any manner provided herein. The total authorized number of



--------------------------------------------------------------------------------

Directors may be changed (and any newly created directorship resulting from any
increase in the total authorized number of Directors may be filled) from time to
time only in accordance with the Company’s Bylaws and Articles of Incorporation
(together, the “Organizational Documents”) and applicable law.

For purposes of this Agreement, the “Designee Notice” means a written notice
from Select Contrarian to the Company which identifies the Designees (or any
successor Designee designated pursuant to Section 5) and provides the
information about each such Designee which would be required to be delivered to
the Company pursuant to Section 2.05(b) of the Company’s Bylaws if such Designee
were being nominated by a shareholder of the Company for election as a Director.

4. Board Membership. No later than two (2) weeks after Select Contrarian
delivers the Designee Notice to the Company, and subject to the occurrence of
the Exchange Date and the satisfaction of the requirements of
Section 2(i)-(iii), the Company shall cause the Board of Directors to elect the
Designees as Directors and apportion the Designees among the Director classes as
required by the Organizational Documents and applicable law. The Company shall
use commercially reasonably efforts to cause the Board of Directors to continue
to include throughout the Term the two (2) Designees designated by Select
Contrarian (or any successor Designee designated by Select Contrarian pursuant
to Section 5). The Company shall deliver to the Designees notice of all meetings
of the independent Directors in the same manner and at the time such notice is
delivered to the independent Directors who are not Designees.

5. Removal; Vacancies. Any Designee may be removed from the Board of Directors
at any time in accordance with the Organizational Documents and applicable law.
Select Contrarian has the right to designate a natural person to fill any
vacancy on the Board of Directors created prior to the end of the Term by the
death, removal, or resignation of any Designee or the inability or unwillingness
of any Designee to serve as a Director; provided, however, that any person
designated pursuant to this Section 5 must satisfy the requirements of
Section 2(i)-(iii), and Select Contrarian must deliver to the Company a Designee
Notice with respect to any such person. During the Term, the Company shall not
amend its Bylaws to permit the removal of Directors from the Board of Directors
by action of the Board of Directors.

6. Liability and Indemnification. At all times from the date hereof until the
termination of this Agreement, the Company shall maintain in full force and
effect (i) the indemnification protections for Directors and officers of the
Company as set forth in the Organizational Documents and otherwise in any
contract, agreement and arrangement with any officer or Director and (ii) such
director’s and officer’s liability insurance as is customary in the industry.

7. Support. At and for any annual or special meeting of Directors and/or
shareholders of the Company, and otherwise whenever the Directors and/or
shareholders of the Company act or are asked to act, including, without
limitation, by written consent and/or with respect to election of Directors,
each party hereto shall take all necessary and appropriate actions within its
reasonable control to (i) cause this Agreement to be effectuated and to carry
out the intent and purposes hereof (including, without limitation, the approval,
nomination, appointment, election, removal, and/or replacement of each Designee
and the indemnification of Directors and officers pursuant to and in accordance
with this Agreement) and (ii) ensure that the Organizational Documents do not
conflict in any respect with this Agreement. No party hereto shall (a) grant any
proxy that is inconsistent with this Agreement or enter into or agree to be
bound by any voting agreement or voting trust that is inconsistent with this
Agreement, except as otherwise expressly provided herein, or (b) enter into any
shareholder agreement or other arrangement of any kind with any person that is
inconsistent with this Agreement.

 

2



--------------------------------------------------------------------------------

8. Fees and Expenses. The Company shall promptly reimburse each Designee for any
and all reasonable out-of-pocket fees and expenses actually incurred by such
Designee in connection with the participation by such Designee in any meeting of
the Board of Directors or any committee of the Board of Directors (each, a
“Committee” and, collectively, the “Committees”) or any meeting of the
shareholders of the Company and otherwise in connection with the service by such
Designee as a Director.

9. Compensation. Each Designee shall be entitled to receive, in addition to the
fees and expenses otherwise provided for herein, such compensation as
determined, or recommended to the Board of Directors for determination, by (i) a
majority of the independent Directors then in office or (ii) a duly appointed
and qualified Compensation Committee of the Board of Directors.

10. Committees. Select Contrarian shall have the right and option (but not the
obligation) to choose one (1) Designee to be appointed as a member of the Audit
Committee, the Compensation Committee and each other Committee (if any);
provided, however, that each Designee appointed to any Committee must satisfy
the requirements applicable to members of such Committee set forth in the
(i) rules of the exchange applicable to the Company, (ii) rules and regulations
of the SEC and (iii) provisions of the charter of the such Committee. The
Company shall in good faith use commercially reasonable efforts to adequately
inform the Board of Directors (and cooperate with the other parties hereto) in
connection with the determination by the Board of Directors regarding the
qualifications of each Designee to be appointed to any Committee. During the
Term, the Company shall not amend the charter of any Committee in a manner
intended to disqualify the Designee appointed to such Committee from serving
thereon; provided, however, that nothing in this Agreement shall prohibit the
Board of Directors from amending any such charter in any manner which the Board
of Directors deems necessary or desirable in order to comply with the rules of
the exchange applicable to the Company, any rules or regulations of the SEC or
other applicable law.

11. Effectiveness; Termination. Notwithstanding anything herein to the contrary,
this Agreement will not become effective or enforceable against the Company
unless and until such time as (i) Select Contrarian validly tenders Select
Contrarian’s Existing Note in the Exchange Offer and (ii) the Exchange Date has
occurred. This Agreement shall terminate automatically if and when, and at and
as of the time that, (a) the Company shall have fully and completely satisfied
each obligation owed by the Company to Select Contrarian under the New Note
issued to Select Contrarian in the Exchange Offer or (b) Select Contrarian shall
have assigned its interest under such New Note to another party. Select
Contrarian may assign its New Note to another party subject to the consent of
the Company, which shall not be unreasonably withheld, conditioned or delayed;
provided, however, that it shall be unreasonable to withhold, condition, and/or
delay consent to an assignment by Select Contrarian of its New Note to any
person other than: (i) a convicted felon, (ii) a direct competitor of the
Company, or (iii) a person who is not an “accredited investor”, as such term is
defined under Rule 501 of the Securities Act of 1933, as amended.

12. Fees and Expenses. The Company agrees to reimburse Select Contrarian its
documented, out-of-pocket fees and expenses (including legal fees) incurred in
connection with the preparation and negotiation of this Agreement in an amount
not to exceed FIVE THOUSAND DOLLARS ($5,000.00) in the aggregate. Except as
otherwise expressly provided herein, each party hereto shall bear and pay the
fees and expenses of such party incurred in connection with this Agreement.
Notwithstanding anything to the contrary herein, the prevailing party in any
dispute shall be entitled to recovery of any and all fees and expenses of such
party, including, without, limitation, any and all reasonable fees and expenses
of any attorney of such party, incurred in connection with such dispute.

13. Further Assurances; Legal Prohibitions. Each party hereto shall (i) furnish
such information, (ii) execute and deliver such documents, and (iii) do all
other such acts and things, in each

 

3



--------------------------------------------------------------------------------

case, if and as reasonably requested by the other party hereto for the purpose
of carrying out the intents and purposes of this Agreement. If the performance
by the Company of any obligation of the Company under this Agreement may be
prohibited or otherwise limited by applicable law, the Company shall use
commercially reasonable efforts to enable the Company to fully satisfy, fulfill,
and perform such obligation and otherwise satisfy, fulfill, and perform such
obligation to the extent not prohibited by applicable law.

14. Waiver. Neither the failure to exercise, nor any delay by either party
hereto in exercising, any right, power, or privilege under this Agreement shall
operate as a waiver of such right, power, or privilege, and no single or partial
exercise of any such right, power, or privilege shall preclude any other or
further exercise of such right, power, or privilege or the exercise of any other
right, power, or privilege.

15. Entire Agreement; Modification. This Agreement terminates, supersedes, and
replaces all prior written and oral agreements between the parties hereto with
respect to the subject matter hereof and constitutes a complete and exclusive
statement of the terms of the agreement between the parties hereto with respect
to the subject matter hereof. This Agreement may not be amended or otherwise
modified except by a written agreement executed by each party hereto.

16. Assignment. Except as otherwise expressly provided by this Agreement,
neither party may assign any right or obligation of such party under this
Agreement without the prior express written consent of the other party hereto.
This Agreement shall apply to, be binding in all respects upon, and inure to the
benefit of each successor, personal representative, and permitted assign of each
party hereto.

17. Severability. If any provision hereof is held to be illegal, invalid or
unenforceable under any present or future law, and if any rights or obligation
of either party hereto hereunder shall not be materially and adversely affected
thereby, (i) such provision shall be fully severable, (ii) this Agreement shall
be construed and enforced as if such illegal, invalid or unenforceable provision
had never comprised a part hereof, (iii) each remaining provision hereof shall
remain in full force and effect and shall not be affected by the illegal,
invalid or unenforceable provision or by its severance herefrom, and (iv) in
lieu of such illegal, invalid or unenforceable provision, there shall be added,
automatically as a part hereof, a legal, valid and enforceable provision as
similar in terms to such illegal, invalid or unenforceable provision as may be
possible or otherwise acceptable to each party hereto.

18. Time of the Essence. With regard to each date and time period set forth or
referred to herein, time is of the essence.

19. Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed to be an original copy of this Agreement and all
of which, when taken together, shall be deemed to constitute one (1) and the
same agreement.

20. Specific Enforcement. Each party hereto expressly agrees that each party
hereto may be irreparably damaged if this Agreement is not specifically
enforced. In any proceeding or other action to specifically enforce this
Agreement, each party hereto shall waive the claim or defense that the other
party hereto or claimant has an adequate remedy at law, and such party shall not
urge a claim or defense that such remedy at law exists. Upon a breach or
threatened breach hereof by either party hereto, the other party hereto shall,
in addition to all other remedies available with respect to such breach, be
entitled to a temporary or permanent injunction, without showing any actual
damage, and/or a decree for specific performance. This Agreement shall not
prevent either party hereto from seeking a remedy at law in connection with any
breach hereof.

 

4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each party hereto has caused this Director Designation
Agreement to be duly executed and effective as of the date first written above.

 

TRI-S SECURITY CORPORATION By:  

/s/  Ronald G. Farrell

Name:  

Ronald G. Farrell

Title:  

Chief Executive Officer

SELECT CONTRARIAN VALUE PARTNERS, L.P. By:   Kaizen Management, L.P. Title:  
General Partner By:   Kaizen Capital, L.L.C. Title:   General Partner By:  

/s/  David W. Berry

Name:  

David W. Berry

Title:  

Manager

Signature Page to Director Designation Agreement.